oe rt
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified} . : Page | of 1 if

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN .A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Raul Oropeza-Arambula _ Case Number: 3:19-mj-24641

Chloe 8S. Dillon

Defendant's Attorney

 

 

 

 

 

 

 

REGISTRATION NO, 92183298 fea EO
THE DEFENDANT: So
I pleaded guilty to count(s) 1 of Complaint DEC 18 2019
L was found guilty to count(s) _ | CLERK, U.S, DISTRICT COURT
after a plea of not guilty. SOUTHERN DISTRICT OF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such bouni(s)r which 4nvely Ete flowing offense(s):
Title & Section Nature of Offense Count Number(s) '
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 ,
L) The defendant has been found not guilty on count(s) | |
[] Count(s} . _ dismissed on the motion of the United States.
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

o .
A TIME SERVED 7 days

 

EK] Assessment: $10 WAIVED [& Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all doc ments in

ye defendant’s possession at the time of arrest upon their deportation rem v, I. eM Al vaiide ~ Cole de “ted
B part Bpcona) onamends defendant be deported/removed with relative, | ME charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, December 18, 2019
Date of Imposition of Sentence

DUSM | - HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | »  3:19-mj-24641

 
